 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie D. Lieber (admitted pro hac vice)       Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jnadipuram@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20                                       OAKLAND DIVISION

21

22    IN RE KONINKLIJKE PHILIPS PATENT                     Case No. 4:18-cv-01885-HSG-EDL
      LITIGATION
23                                                         JOINT STATEMENT
                                                           REQUESTING STIPULATED
24                                                         MODIFICATION OF DEADLINES
                                                           RELATING TO EXPERT
25                                                         DISCOVERY AND DISPOSITIVE
                                                           AND DAUBERT MOTIONS; ORDER
26

27

28

         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                          CASE NUMBER 4:18-CV-01885-HSG-EDL
 1          Pursuant to Paragraph 12 of the Standing Order for Civil Cases Before District Judge
 2   Haywood S. Gilliam, Jr., Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
 3   (collectively, “Philips”) and Defendants Acer Inc. and Acer America Corporation, ASUSTek
 4   Computer Inc. and ASUS Computer International, Inc., HTC Corporation and HTC America, Inc.,
 5   YiFang USA Inc. d/b/a/ E-Fun, Inc., and Microsoft Corporation and Microsoft Mobile Inc.
 6   (collectively, “Defendants”) hereby stipulate and respectfully request that the Court modify the
 7   deadlines set forth in the Court’s December 18, 2018 Scheduling Order (Dkt. No. 573) regarding
 8   expert discovery and dispositive and Daubert motions, as indicated below, in view of the Court’s
 9   recent February 15, 2019 Order Granting in Part and Denying in Part Philips’ Motion for Leave to
10   Amend Infringement Contentions (“Motion to Amend”) (Dkt. No. 627). The parties do not seek
11   modification of any other deadlines or the dates of the pretrial conference and trial.
12          As the Court knows, Philips filed its Motion to Amend on October 31, 2018 and noticed the
13   hearing on that motion for February 14, 2019, which was the Court’s next available hearing date
14   (Dkt. Nos. 529, 542). The Court subsequently took that hearing off calendar and issued its February
15   15, 2019 Order (Dkt. No. 627), which resolved the parties’ dispute regarding what products are
16   properly accused in this case. Specifically, the Court found that all products identified in Philips’
17   February 2, 2018 infringement contentions are properly accused, along with recently released
18   products. Id. at 4-5.
19          Prior to the Court’s decision, Defendants took the position that those products were not
20   properly in the case and, accordingly, did not did not provide discovery regarding those products.
21   Now that those products are at issue, Defendants have agreed to supplement their document
22   production and update their discovery responses accordingly. However, even if Defendants were to
23   provide that discovery immediately, Philips will not have sufficient time to incorporate that
24   discovery into its opening expert reports, which are currently due on March 14, 2019.
25          Therefore, the parties have agreed on and propose the following modest modifications to the
26   deadlines relating to expert discovery and dispositive and Daubert motions, subject to Court
27   approval:
28                                                      1
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG-EDL
 1                    Event                          Current Schedule            Proposed Revised Dates
 2   Opening Expert Reports                      March 14, 2019                 April 18, 2019
     Rebuttal Expert Reports                     May 16, 2019                   June 20, 2019
 3   Close of Expert Discovery                   June 28, 2019                  August 2, 2019
     Dispositive and Daubert Motions             July 25, 2019                  August 29, 2019
 4   Oppositions to Dispositive and Daubert      August 22, 2019                September 26, 2019
 5
     motions
     Reply Briefs in Support of Dispositive      September 12, 2019             October 17, 2019
 6   and Daubert Motions
     Dispositive and Daubert Motions             October 10, 2019               November 14, 2019
 7   Hearing
 8          The parties have significant good cause for these limited schedule changes because, as
 9   explained above, such changes are made necessary by the Court’s recent decision clarifying the
10   products at issue and the additional discovery needed regarding those products. Those factors were
11   not present at the time of the original Scheduling Order and thus could not have been taken into
12   account when the existing schedule was proposed and entered. Consequently, the parties stipulate
13   and respectfully request that the Court modify the Scheduling Order as indicated.
14          Moreover, the parties have agreed to work in good faith to provide the following discovery
15   sufficiently in advance of the proposed revised date for Opening Expert Reports:
16          1.      Except as otherwise agreed by the parties, Defendants shall provide the following
17                  discovery for all accused products: sales data, core technical documents (e.g., user
18                  manuals, product specifications, feature sheets, and application data sheets), source
19                  code, and product lists that match internal product code names/numbers to
20                  commercial model names/numbers;
21          2.      Defendants shall update their responses to Interrogatory Nos. 1 and 2 for all accused
22                  products; HTC Corporation and HTC America, Inc. shall update their responses to
23                  Interrogatory Nos. 18-19; Acer Inc. and Acer America Corporation shall update their
24                  responses to Interrogatory Nos. 18-20; and ASUSTek Computer Inc. and ASUS
25                  Computer International, Inc. shall update their responses to Interrogatory Nos. 18-20.
26

27

28                                                     2
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                                   CASE NUMBER 4:18-CV-01885-HSG-EDL
 1          3.      By March 27, 2019, Defendants shall update their responses to Interrogatory No. 4 to
 2                  address the post-February 2, 2018 amendments to Philips’ infringement contentions
 3                  allowed by the Court.
 4          Therefore, IT IS HEREBY STIPULATED AND AGREED by and between the parties, and
 5   subject to Court approval, that the Court’s December 18, 2018 Scheduling Order shall be modified
 6   as indicated herein and the discovery schedule set forth above shall apply.
 7
     Dated: March 1, 2019                               Respectfully submitted,
 8

 9   Chris Holland (SBN 164053)                         /s/ Michael P. Sandonato
     Lori L. Holland (SBN 202309)                       Michael P. Sandonato (admitted pro hac vice)
10   HOLLAND LAW LLP                                    John S. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                   Christopher S. Gerson (admitted pro hac vice)
11   San Francisco, CA 94104                            Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                          Jonathan M. Sharret (admitted pro hac vice)
12   Fax: (415) 200-4989                                Daniel A. Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com                         Sean M. McCarthy (admitted pro hac vice)
13   lholland@hollandlawllp.com                         Robert S. Pickens (admitted pro hac vice)
                                                        Joyce L. Nadipuram (admitted pro hac vice)
14                                                      Caitlyn N. Bingaman (admitted pro hac vice)
15                                                      VENABLE LLP
                                                        1290 Avenue of the Americas
16                                                      New York, New York, 10104
                                                        +1 (212) 218-2100
17                                                      +1 (212) 218-2200 facsimile
                                                        philipsprosecutionbar@venable.com
18
                                                        Attorneys for Plaintiffs Koninklijke Philips
19
                                                        N.V. and U.S. Philips Corporation
20

21

22

23

24

25

26

27

28                                                     3
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                                   CASE NUMBER 4:18-CV-01885-HSG-EDL
 1   /s/ Kevin Hardy
 2
     Bruce Genderson (pro hac vice)                       Matthew S. Warren (Bar No. 230565)
     Kevin Hardy (pro hac vice)                           Patrick M. Shields (Bar No. 204739)
 3   Aaron Maurer (pro hac vice)                          Patrick A. Fitch (Bar No. 321493)
     David Krinsky (pro hac vice)                         Erika H. Warren (Bar No. 295570)
 4   Andrew Trask (pro hac vice)                          Amy M. Bailey (Bar No. 313151)
     Kyle Thomason (pro hac vice)                         WARREN LEX LLP
 5
     Christopher A. Suarez (pro hac vice)                 2261 Market Street, No. 606
 6   WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
     725 Twelfth Street, N.W.                             +1 (415) 895-2940
 7   Washington, D.C., 20005                              +1 (415) 895-2964 facsimile
     +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
 8   +1 (202) 434-5029 facsimile
     viceroy@wc.com
 9

10   Attorneys for Defendants Acer, Inc., Acer America Corp., ASUSTeK Computer Inc., and ASUS
     Computer International
11
     Kai Tseng (Bar No. 193756)                            Michael J. Newton (Bar No. 156225)
12
     Hsiang (“James”) H. Lin (Bar No. 241472)              Sang (Michael) Lee (pro hac vice)
13   Craig Kaufman (Bar No. 159458)                        ALSTON & BIRD LLP
     TECHKNOWLEDGE LAW GROUP LLP                           2200 Ross Avenue, Suite 2300
14   100 Marine Parkway, Suite 200                         Dallas, Texas, 75201
     Redwood Shores, California, 94065                     +1 (214) 922-3400
15   +1 (650) 517-5200                                     +1 (214) 922-3899 facsimile
     +1 (650) 226-3133 facsimile                           asus-philips@alston.com
16
     acer.philips-tklgall@tklg-llp.com
17
                                                        Attorneys for Defendants ASUSTeK Computer
18   Attorneys for Defendants Acer, Inc.                Inc. and ASUS Computer International
     and Acer America Corporation
19

20

21

22

23

24

25

26

27

28                                                  4
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                                     CASE NUMBER 4:18-CV-01885-HSG-EDL
 1                                                          /s/ Ryan McBrayer
     John Schnurer (Bar No. 185725)                         Ryan McBrayer (pro hac vice)
 2
     Kevin Patariu (Bar No. 256755)                         Jonathan Putman (pro hac vice)
 3   Ryan Hawkins (Bar No. 256146)                          Antoine McNamara (Bar No. 261980)
     Louise Lu (Bar No. 256146)                             Stevan Stark (pro hac vice to be filed)
 4   Vinay Sathe (Bar No. 256146)                           PERKINS COIE LLP
     PERKINS COIE LLP                                       1201 Third Avenue, Suite 4900
 5   11988 El Camino Real, Suite 350                        Seattle, Washington, 98101
 6
     San Diego, California, 92130                           +1 (206) 359-8000
     +1 (858) 720-5700                                      +1 (206) 359-9000 facsimile
 7   +1 (858) 720-5799 facsimile
     htc-philipsperkinsservice@perkinscoie.com
 8
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
 9
       /s/ Christina McCullough
10   Judith Jennison (Bar No. 165929)                    Tiffany P. Cunningham (pro hac vice)
     Christina McCullough (Bar No. 245944)               PERKINS COIE LLP
11   PERKINS COIE LLP                                    131 South Dearborn, Suite 1700
     1201 Third Avenue, Suite 4900                       Chicago, Illinois, 60603
12   Seattle, Washington, 98101                          +1 (312) 324-8400
     +1 (206) 359-8000                                    +1 (312) 324-9400 facsimile
13
     +1 (206) 359-9000 facsimile                         msft-philipsteam@perkinscoie.com
14
     Chad Campbell (Bar No. 258723)                         Patrick McKeever
15   PERKINS COIE LLP                                       PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000                  11452 El Camino Real, Suite 300
16
     Phoenix, Arizona, 85012                                San Diego, California, 92130-2080
17   +1 (602) 351-8000                                      +1 (858) 720-5722
     +1 (602) 648-7000 facsimile                            +1 (858) 720-5822 facsimile
18
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
19   Microsoft Mobile, Inc.
20
      /s/ Lucian C. Chen
21   Lucian C. Chen (pro hac vice)                             Michael Song (Bar No. 243675)
     Wing K. Chiu (pro hac vice)                               LTL ATTORNEYS LLP
22   LUCIAN C. CHEN, ESQ. PLLC                                 300 South Grand Avenue, 14th Floor
     One Grand Central Place                                   Los Angeles, California, 90071
23
     60 East 42nd Street, Suite 4600                           +1 (213) 612-8900
24   New York, New York, 10165                                 +1 (213) 612-3773 facsimile
     +1 (212) 710-3007                                         michael.song@ltlattorneys.com
25   +1 (212) 501-2004 facsimile
     lucianchen@lcclegal.com
26
     Attorneys for Defendant YiFang USA, Inc. D/B/A E-Fun, Inc.
27

28                                                   5
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
                                       CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: March 1, 2019                            /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      6
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                                   CASE NUMBER 4:18-CV-01885-HSG-EDL
                                      ORDER
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: 3/1/2019           ____________________________________
 5
                                    Hon. Haywood S. Gilliam, Jr.
                                    United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       7
         JOINT STATEMENT REQUESTING STIPULATED MODIFICATION OF DEADLINES
        RELATING TO EXPERT DISCOVERY AND DISPOSITIVE AND DAUBERT MOTIONS;
                                      ORDER
                          CASE NUMBER 4:18-CV-01885-HSG-EDL
